Hatch, J. (dissenting):
I am unable to agree with the conclusion reached by the majority of the court in this case. jX appears from the record that the petitioners entered into a written contract under and by virtue of chapter 737 of the Laws of 1873 and the acts amendatory thereof and ■ supplemental thereto. By the provisions of the act and the terms of the contract, the water company, of which the petitioners are receivers, became obligated to furnish to the inhabitants of the town of Westchester a pure supply of water. This obligation -svas imperative upon the water company, and is binding upon the-receivers, subject, only to such reasonable rules and regulations as. were necessary for the conduct of the business of the company and *559the accomplishment of the purposes for which it was created, and where compliance is had or tendered by an inhabitant desiring a water supply,- the company becomes obligated to furnish the same, and the duty so to furnish may be enforced by mandamus. (Matter of McGrath, 56 Hun, 76; People ex rel. Brush v. N. Y. Suburban Water Co., 38 App. Div. 413.) As the obligation rests upon the water company to furnish water to any inhabitant upon its line, who complies with its rules and makes proper application therefor, it necessarily follows that it is also under obligation and charged with the duty of continuing such water supply as long as such inhabitant desires it and complies with the reasonable rules and regulations of the company, and if the company or the petitioners refuse to perform such act they become guilty of an illegal act and are amenable to the courts for correction.
The facts as disclosed by the present record show that the town of Westchester became a part of the city of New York under the act of consolidation (Laws of 1895, chap. 934), and from that time this company and the petitioners became subject to the jurisdiction of the authorities of the city of New York, charged with the duty of supervising the method and manner of interference with the streets. It further appears that 0. Adelbert Becker is the owner and Henry 0. Henderson is the occupant of certain premises situate upon Main street in the town of Westchester; that said premises were formerly occupied by Anna R. Conklin, and that during the time of such occupancy the water company connected its water mains with and furnished a supply of water to said premises for which it claims not to have been paid, and on account of such indebtedness it applies to the commissioner of the department of highways of the city of New York for a permit to open said street opposite said premises for the purpose of disconnecting the water supply thereof. By the provisions of section 525 of the charter of the city of New York (Laws of 1897, chap. 378), such interference with the street is not authorized except a permit be first granted therefor by the commissioner of the department of highways. Upon application by the petitioners to said department for a permit to open this street, the same was refused, and thereupon the petitioners made application and obtained the order which has been granted in this case, the propriety of which is presented by the present appeal.
*560So far as I am able to find, it does not appear what the grounds were upon which the commissioner refused to issue the permit except as it is stated in the petition for- the writ, and that is, to the effect •that it was declined unless the petitioners specified the object for which they desired to open up the street. It seems to be conceded ' that the commissioner of the department of highways is vested with some discretion in respect to granting a permit to open the streets, and such discretion would seem to be implied from the fact of requiring a permit to issue before the street could be opened, and it seems to me that the commissioner would be acting clearly within a reasonable discretion by insisting that he should be. informed of the purpose for which the petitioners desired to open the street. It would hardly be contended that he would be bound to grant a permit to open the street for the simple reason that the person'making the application desired him so to do, "and I am sure that it ought to be conceded that he is vested with sufficient discretion to refuse a permit to open the street for the purpose of committing an illegal act. So that in this case' if it did not appear otherwise what the purpose of the petitioners were in opening the street, then failure or refusal to specify the purpose' furnishes ground for refusing the application, as otherwise it would not appear whether the application ought to be granted or not. But for the purpose of the disposition of this application it is to be assumed, and the declared purpose of the petitioners is to open the street in order to cut off the water supply to this dwelling. It may be conceded that if Mrs. Gonklin Was the occupant of the premises and had not paid the company for the -use of-the water which it furnished, a clear basis of right would exist upon the part of the company or its receivers to open the street and cut off the supply of water, and I concede to the fullest extent that the commissioner would not be justified in refusing a permit for such purpose, even though it appeared that Mrs. Conklin denied any indebtedness upon her part to the company. Under such circumstances, the commissioner would not be justified in intervening in favor of either party,- or in refusing to perform a proper official act. ' Such, however, as I view this record, is not this case.' On the contrary, the evidence clearly shows that Mrs. Conklin is not the owner of thes’e premises, but Mr. Becker is; that she is not an occupant "of such .premises, but Mr. Henderson is, *561and the latter avers in his affidavit that he is not indebted to the company or the petitioners for water supplied to him ; that he has •complied with all the reasonable rules and regulations of the company, and that both he and the owner desire the water supply to be .furnished thereto, and that the failure so to furnish is detrimental to the use of the premises and dangerous to health.. In addition to this, the execution of the contract by Mrs. Conklin, which furnishes the basis of this application, is denied by her, and she also denies any indebtedness on her part to the company or that' she is an occupant of "these premises, and the affidavit of Henderson shows that he alone is in the occupation and enjoyment.
It .is clear beyond dispute that these affidavits raise an issue as to the right of the company or the petitioners, in the discharge of their statutory obligation, to cut off the water supply to this dwelling, ■and if the contest were between individuals in ordinary form a peremptory writ could not issue, as all of the statements of the ■opposing affidavits are to be taken as true, and certainly, if their truth be assumed, no basis of right whatever exists to cut off this water supply, and this would be true even though it be conceded that Mrs. Conklin was indebted for a previous supply of water. There is no provision in the contract, or in the act authorizing it, Between the town of Westchester and the company, which requires that a party in the occupation of premises, who is entitled to a water supply, can be legally refused because of the default of a prior owner or occupant to pay his or her water rates. (Brass v. Rathbone, 153 N. Y. 435.) If the commissioner is to be regarded as a party having the right to insist upon the legal rules applicable to motions for the issuance of writs of peremptory mandamus, it is ■clear from the facts at issue that the writ could not be granted. Is he so situated ? It is conceded that he bears no relation, and can "bear none, in the disputes of contending parties, and may not base his refusal to do an official act upon any such consideration. Assum iiig this view to be correct, does it follow that neither he nor the ■court have any power to examine into the facts beyond finding that ■a dispute exists, and that the petitioners demand the permit in order to exercise an apparent right ? It cannot be denied but that the commissioner, in what he does, acts in a public' capacity and repre*562sents the public. When the petitioners make application for a writ they must show a clear legal right thereto, and that the thing which, they seek to accomplish by virtue of the court’s mandate is within their clear legal right to have. For the purpose of determining: such question, both the party against whom the application is-directed as well as the court to which it is made may inquire into-the facts and determine whether the act sought to be done is in all. •respects legal -and proper. (People ex rel. Third Ave. R. R. Co. v. Newton, 112 N. Y. 396.)
It is a conceded fact in this case that neither the owner nor the occupant of these premises are indebted-to the company or to the petitioners in any sum whatever, and so far as appears never have been. The present occupant is entitled to have the petitioners furnish him with water under the circumstances appearing in this case,, and such right, as we have seen-, he could enforce by mandamus,, and doubtless he could enjoin the petitioners from interfering there-' with. It is not presently of consequence what his legal rights are.. The question presented upon this appeal is: Do the petitioners show a clear right to be aided by this writ % Upon this record it appears-beyond ■ dispute ' that the purpose which they seek to accomplish' is. illegal in its character, and under such circumstances it seems clear to me that both the commissioner and the court are bound to take-notice of such fact and deny aid in its accomplishment. If this-view be correct, then it was clearly within the discretionary power of the commissioner to refuse to issue a permit as he did. This is-, clearly not a controversy over the fact as. to whether the former-tenant was indebted or not; it is simply a controversy as to whether the petitioners may make use of a writ of this court for an illegal purpose, and whether the commissioner may be coerced into becoming a party to its accomplishment. This court ought not to aid such a purpose upon the ground that the injured party-may secure his legal rights through other remedies which may be open to him. They -may be abundantly suj>plied in this direction, but that fur.nislies neither reason or excuse for permitting these petitioners, in defiance of a statutory obligation, to work a wrong. For these reasons I think the order should- be reversed and the motion for the peremptory writ denied.
Order affirmed, with costs.